Dismissed; Opinion Filed January 16, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01461-CR

                         PATRICK WELLINGTON ROSS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-82578-2013

                              MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Whitehill
                                    Opinion by Justice Lang
       Patrick Wellington Ross appeals his conviction for aggravated assault with a deadly

weapon. On September 6, 2017, appellant entered a negotiated plea of guilty and was sentenced

to three years’ confinement. Because appellant did not file a motion for new trial, his notice of

appeal was due thirty days later, on October 6, 2017. See TEX. R. APP. P. 26.2(a)(1). Appellant’s

notice of appeal was not filed until December 12, 2017.

       A timely notice of appeal is essential to vest this Court with jurisdiction. Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam). Although appellant’s notice of

appeal was due October 6, 2017, he did not file it until December 12, 2017, outside the thirty-day

time period provided in rule 26.2. Because appellant’s notice of appeal was untimely, this Court

lacks jurisdiction over the appeal.
       Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f).




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
171461F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PATRICK WELLINGTON ROSS,                           On Appeal from the 416th Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 416-82578-2013.
No. 05-17-01461-CR        V.                       Opinion delivered by Justice Lang. Justices
                                                   Brown and Whitehill participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 16th day of January, 2018.




                                             –3–